107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.David J. JONES, Defendant, Appellant.
No. 96-1816.
United States Court of Appeals, First Circuit.
Dec. 27, 1996.

Neal K. Stillman on brief for appellant
Jay P. McCloskey, United States Attorney, Margaret D. McGaughey, Assistant U.S. Attorney, and Jonathan A. Toof, Assistant U.S. Attorney, on brief for appellee.
D.Me.
AFFIRMED.
Before CYR, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, we find no merit in defendant's appellate contentions.


2
First, the imposition of an additional term of supervised release was within the district court's authority, see United States v. O'Neil, 11 F.3d 292, 301 (1st Cir.1993), and so the district court did not err in refusing to vacate that term.  We find no reason to depart here from the holding in O'Neil.


3
Second, defendant was not entitled to credit for his home detention, see United States v. Reyes-Mercado, 22 F.3d 363, 367-68 (1st Cir.1994), and so the district court did not err in refusing to modify the sentence to include such credit.


4
Because the merits of this appeal are easily resolved in the government's favor, we do not address the government's objections regarding procedural waiver and jurisdictional defects in the district court and this court.


5
Affirmed. See 1st Cir.  Loc. R. 27.1.